Citation Nr: 0417635	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-07 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for an 
avulsion strain of the lateral collateral ligament of the 
left knee, post-operative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from April 1952 to March 
1954.

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2003, at which time it was remanded 
for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, confirmed and continued 
the 20 percent rating for the veteran's service-connected 
avulsion strain of the lateral collateral ligament of the 
left knee, post-operative.  Thereafter, the case was returned 
to the Board for further appellate action.

In May 2004, the veteran, through his representative, 
submitted a claim of entitlement to service connection for 
right knee disability.  That claim has not been certified to 
the Board on appeal nor has it otherwise been developed for 
appellate purposes.  Therefore, the Board has no jurisdiction 
over that claim and it will not be considered below.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2003).  
It is referred to the RO, however, for appropriate action.


FINDING OF FACT

The veteran's avulsion strain of the lateral collateral 
ligament of the left knee, post-operative, manifested 
primarily by crepitus on motion; extension to 5 degrees; 
flexion to at least 90 degrees; 4/5 left quadriceps strength 
against resistance; and slight laxity of the lateral 
collateral ligament, is productive of no more than moderate 
impairment.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for an 
avulsion strain of the lateral collateral ligament of the 
left knee, post-operative, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40 - 4.42, 4.71a, Diagnostic Code (DC) 5257 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  In so doing, the VA must notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In particular, the RO 
must ensure that the veteran has been notified of the 
following:  (1) the information and evidence not of record 
that is necessary to substantiate each of his specific 
claims; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the veteran is 
expected to provide; and (4) the need to furnish the VA any 
evidence in his possession that pertains to any of his 
claims, i.e., something to the effect that he should give the 
VA everything he has pertaining to his claims.

By virtue of information contained in letters, dated in 
December 2002 and June and August 2003, the veteran and his 
representative were notified of the evidence necessary to 
substantiate his claims of entitlement to a rating in excess 
of 20 percent for an avulsion strain of the lateral 
collateral ligament of the left knee, post-operative.  In 
particular, the letter of June 2003 included a statement as 
to what the evidence must show to support the claim.  The 
letter also included an explanation of the information the 
appellant needed to provide in order to enable VA to obtain 
evidence on his behalf.  Therefore, the veteran was informed 
of the evidence and information necessary to substantiate the 
claim.  The letter of June 2003 also included a statement 
explaining what evidence VA is responsible for getting to 
develop the claim and a statement as to what the appellant 
needed to do to help VA acquire the evidence.  Therefore, the 
letter of June 2003 informed the veteran what portion of the 
evidence and information VA would obtain and what portion he 
needed to provide.  Finally, in the letter of June 2003 VA 
informed the veteran it was his responsibility to make sure 
the VA received all requested records not in possession of a 
Federal department or agency.  Thus, the appellant was 
notified that he should send in all relevant information in 
his possession.

Evidence received in support of the veteran's appeal consists 
of records reflecting the veteran's treatment by the VA from 
May 2001 through July 2003 and reports of examinations 
performed by the VA in July 2001, January 2002, September 
2003, and January 2004.  The veteran has been informed of his 
right to have a hearing in association with his appeal; 
however, to date, he has declined to exercise that right.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that he has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to support 
the issue of entitlement to an increased rating for his 
service-connected left knee disability.  Further, he has not 
identified any outstanding evidence which could be used to 
support his claim of entitlement to such an increase.  As 
such, there is no reasonable possibility that further 
development would unearth any additional relevant evidence 
with respect to that issue.  Indeed, such development would 
serve no useful purpose and, therefore, need not be performed 
in order to meet the VA's statutory duty to assist the 
veteran in the development of his claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
In light of the foregoing, there is no threat of harm or 
prejudice to the appellant due to a failure to assist him in 
the development of his claim.  Accordingly, the Board may 
proceed to the merits of the appeal.  


II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2001).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.40 - 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  Where, as here, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
(current rating period) level of disability is of primary 
concern.  Although the recorded history of a disability is 
for consideration in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Knee impairment, manifested by recurrent subluxation or 
lateral instability is rated in accordance with the 
provisions of 38 C.F.R. § 4.71a, DC 5257.  A 20 percent 
rating is warranted for moderate impairment.  A 30 percent 
rating is warranted for severe impairment.  





Also potentially applicable in rating the veteran's right 
knee disability are 38 C.F.R. §§ 4.71a, DC 5260 and 5261.  A 
20 percent rating is warranted when flexion is limited to 30 
degrees or when extension is limited to 15 degrees.  A 30 
percent rating is warranted when flexion is limited to 15 
degrees or when extension is limited to 20 degrees.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups.  The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10. 

VA medical records show that from May 2001 through July 2003 
the veteran was treated for various disabilities, including 
generalized osteoarthrosis.  Such records, however, are 
negative for any treatment specifically for his service-
connected left knee disability.  

In July 2001, January 2002, and September 2003, the veteran 
underwent VA orthopedic examinations, and in January 2004, he 
underwent a VA general medical examination.  All were 
performed, at least in part, to determine the extent of his 
service-connected left knee disability.  

The reports of the VA examinations are remarkably similar and 
show that the veteran complains of pain, stiffness, and a 
lack of endurance associated with his left knee disability.  
Such disability is manifested primarily by crepitus on 
motion; knee extension to at least 5 degrees; knee flexion to 
at least 90 degrees; 4/5 strength in the left quadriceps, and 
slight laxity of the left lateral collateral ligament.  
Although the veteran walks with a limp, it affects his right 
side rather than his left.  He wears an ace bandage or sleeve 
on his left knee as needed but does not require the use of a 
brace, cane, crutches or other assistive device.  Generally, 
the reports show no heat, redness, swelling, atrophy, 
locking, or incoordination associated with the veteran's left 
knee disability; and there are no findings that such 
disability is productive of any more than moderate 
impairment.  Such evidence more nearly reflects the criteria 
for a 20 percent rating under DC 5257 for the service-
connected avulsion strain of the lateral collateral ligament 
of the left knee, post-operative.  Accordingly, an increased 
rating is not warranted at this time.

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
left knee disability.  The evidence, however, does not show 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2003).  Rather, the record shows that 
the manifestations of that disability are those contemplated 
by the regular schedular standards.  Although he is 
unemployed, the report of the January 2004 VA examination 
(which was performed specifically to determine the veteran's 
capacity for employment) shows that such circumstance is due 
to multiple disabilities, not just his service-connected left 
knee disability.  In this regard, it must be emphasized that 
VA disability ratings are not job specific.  They represent 
as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Absent 
competent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1). 



ORDER

Entitlement to a rating in excess of 20 percent for an 
avulsion strain of the lateral collateral ligament of the 
left knee, post-operative, is denied.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



